Citation Nr: 0411218	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected right knee 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to September 
1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2001 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This case is not yet ready for appellate review.  The appellant 
indicated in March 2001 that he had been treated for his spine and 
hip disabilities at the McIntosh Chiropractic Center.  Although a 
request for records was sent to that facility, no response was 
received.  See 38 C.F.R. § 3.159(c)(1) (2003).  Records from 
McIntosh Chiropractic Center should be obtained.  The appellant 
should be notified if requests to obtain these records continue to 
be unsuccessful.  See 38 C.F.R. § 3.159(e)(1) (2003).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following (VA 
will notify the appellant if further action is required on his 
part.):

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate his claims, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to provide.  
The appellant should also be requested to provide any evidence in 
his possession that pertains to the claims.  It is noted that the 
appellant is seeking service connection as secondary to his 
service-connected right knee disability.

2.  After securing any necessary release, the RO should obtain 
medical records from McIntosh Chiropractic Center in Nashville, 
Tennessee, for treatment of the appellant from January 1, 1998, to 
the present.

3.  After the development requested above has been completed, the 
RO should readjudicate the claims.  If the benefit sought on 
appeal remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case (SSOC) and given 
the opportunity to respond thereto.  

The SSOC should set forth all pertinent laws and regulations and 
should include a discussion of the application of those laws and 
regulations to the evidence, including the summary record of VA 
outpatient treatment dated October 4, 2002.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



